Citation Nr: 1542341	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul, Minnesota Pension Management Center


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318. 

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION
 
Appellant represented by:	Amy B. Kretkowski, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to September 1971.  He served in the Republic of Vietnam from March to September 1971.  He also had a period of service under Other than Honorable Conditions from August 1972 to April 1974.  He died in October 2012.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota Pension Management Center (PMC).  By that rating action, the PMC, in part, denied the appellant's claims of entitlement to DIC benefits under 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death.  The appellant appealed this rating action to the Board.

Recently, the law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2014).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  As the Veteran died in October 2012, the amendment is potentially applicable to the appellant's claim.  Notwithstanding the foregoing, as the Veteran had no claims pending at the time of death in October 2012, there are no claims on appeal for which the appellant would be eligible for substitution.  Therefore, while the Board has considered the aforementioned amendment, it finds that it is not applicable in this case.

The Board notes that in late April 2015, VA, pursuant to its duty to assist the appellant, received VA laboratory reports and medical records from the Social Security Administration.  The appellant has not waived initial RO consideration of this evidence, nor has it been considered by the St. Paul, Minnesota VA PMC.  The law, effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and the preliminary interpretative guidance provided to the ROs via VBA Fast Letter 14-02, permits evidence to be considered without a waiver of initial RO review if the evidence was  submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013.  Here, the appellant's substantive appeal was filed on or after February 2, 2013, but the evidence was not submitted by the appellant or her attorney.  Thus, a waiver of the evidence is required.  Notwithstanding the foregoing, the Board finds that because the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dispositive on the law, not on the underlying facts or development of the facts, she is not prejudiced by the Board's appellate consideration of the claim.  She has suffered no prejudice that would warrant a remand on her § 1318 claim, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will proceed with appellate review of the appellant's § 1318 claim in the decision below. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) with major depression, evaluated as 50 percent disabling for the period from February 22, 2010 to July 21, 2011, and 100 percent from July 22, 2011. 

2.  The Veteran did not have a service-connected disability rated at 100 percent for 10 years prior to his death, nor was he entitled to a total disability evaluation on the basis of individual unemployability for 10 years prior to his death, nor was PTSD rated 100 percent disabling from the date of discharge from military service, nor was he a former prisoner of war who died after September 30, 1999. 


CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The claim for DIC under 38 U.S.C.A. § 1318 turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Thus, the VCAA does not apply.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action in regard to the § 1318 claim decided herein to be harmless error.

The appellants seeks entitlement to DIC benefits under 38 U.S.C.A. § 1318.  She maintains that if VA had inferred a claim for service connection for hepatitis C during the Veteran's lifetime, service connection would have been awarded and, thus, she would be eligible for DIC benefits.  (See VA Form 21-4138, Statement in Support of Claim, received and uploaded to the Veteran's Virtual VA electronic claims file on February 26, 2014). 

The Veteran died in October 2012.  Prior to his death, service connection was in effect for PTSD with major depression, evaluated as 50 percent disabling for the period from February 22, 2010 to July 21, 2011, and 100 percent from July 22, 2011.  In other words, the Veteran was not continuously rated as totally disabling (100 percent) for the 10 years immediately preceding his death in June 2007. He also did not have total disability (100 percent) for at least five years from the date of his separation from service in October 1971 or April 1974.  Furthermore, during his lifetime, the Veteran applied for, and VA denied, a claim for service connection for hepatitis C.  (See April 2010 VA rating action).  The Veteran did not appeal this decision, and, thus, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.302, 20.1103 (2015).  The Board notes that even if service connection for hepatitis C was awarded in April 2010, the Veteran still would not have been in receipt of a total disability rating (100 percent) for the 10 years immediately preceding his death in October 2012.  Thus, the Board finds that the Veteran was not in actual receipt of total 100 percent disability compensation due to service-connected disabilities prior to his death in October 2012 for any of the required periods of time. 38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22(a) (2015).  Therefore, the Board finds that entitlement to 38 U.S.C.A. § 1318  benefits are not met on this basis. 

Although the Board is sympathetic to the appellant's assertions, any potential claim based on "hypothetical entitlement" is now barred as matter of law, no matter when the DIC claim for benefits was filed.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has ruled that § 1318 DIC claims are not subject to a "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 1377   (Fed. Cir. 2009).  In essence, under Rodriguez and Tarver, the amended regulation 38 C.F.R. § 3.22 does not have an impermissible retroactive effect, and it may be applied to bar DIC claims filed by survivors under the "hypothetical entitlement" theory, no matter when the § 1318 claim was filed.  Simply put, there is no longer "hypothetical entitlement" to DIC benefits under any circumstance.  Here, the appellant filed her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 in October 2012.  In any event, as decided in Rodriguez and Tarver, the January 2000 changes to 38 C.F.R. § 3.22 are retroactively applicable and bar recovery on the hypothetical entitlement theory, irrespective of when the § 1318 DIC claim was filed.  Accordingly, inasmuch as the appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's holdings in Rodriguez and Tarver.

It follows that, because any proffered theory of hypothetical entitlement for § 1318 benefits is barred as a matter of law, the appellant can only establish entitlement to § 1318 benefits if she shows that the Veteran was "entitled to receive" total disability compensation by way of one of the eight possible exceptions listed under 38 C.F.R. § 3.22(b)(1)-(3). 

However, there is no allegation by the appellant or any evidence of record showing that she has met the criteria for any one of the eight exceptions listed under 38 C.F.R. § 3.22(b).  In this regard, there has been no allegation or evidence of clear and unmistakable error in any prior RO or Board decision, nor has the appellant or her attorney identified any other basis for granting the § 1318 claim.  38 C.F.R. § 3.22(b)(1).  Neither the appellant nor her attorney has ever mentioned CUE.  

Moreover, the appellant also does not meet any of the remaining six exceptions listed under 38 C.F.R. § 3.22(b)(3)(i)-(vi).  Specifically, there is no simply no indication that VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  See 38 C.F.R. § 3.22(b)(3). 

In short, there is no legal basis for granting the appellant's claim pursuant to 38 U.S.C.A. § 1318.  Her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318  would essentially be a claim for hypothetical entitlement, which is barred as a matter of law.  Accordingly, the appellant's claim under the provisions of 38 U.S.C.A. § 1318  must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

DIC pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Board finds that prior to further appellate review of the claim, additional substantive development is necessary; specifically, to obtain an opinion that addresses the etiology of the Veteran's death, as outlined in the directives in the indented paragraphs below. 

The Veteran's certificate of death reflects that he died in October 2012.  The primary cause of death was metastatic hepatocellular carcinoma due to (or as a consequence of) hepatitis C cirrhosis. 

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312 (2015). 

The appellant contends that the Veteran's hepatitis C led to the development of his fatal liver cancer.  She argues that the Veteran's hepatitis C was the result of him having been exposed to other soldiers' contaminated bodily fluids while receiving  blood transfusions and donating blood in unsanitary combat conditions in Vietnam.  ( See Appellant's Notice of Disagreement, received in August 2013; VA Form 21-4138, Statement in Support of Claim, dated and signed by the appellant in February 2014 and VA Form 9, received by VA in March 2014).  (Parenthetically, the Board acknowledges that the issue of whether the Veteran's death was due to Agent Orange exposure has been raised by the record (see November 2013 Statement of the Case) and will therefore be addressed herein).  

The Board notes that medically recognized risk factors for hepatitis C virus (HCV) include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id. Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id. 

VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.309(e) (2015).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f)(West 2014) ; 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In addition, if a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.307 , 3.309(e).  Liver cancer and hepatitis C are not among the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). 

Entitlement to service connection for the cause of the Veteran's death could be granted if the Veteran's liver cancer and/or hepatitis C were directly related to service, including exposure to herbicides, even if they are not presumptive diseases.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a field artillery crewman.  The Veteran was awarded service connection for PTSD with depression during his lifetime based on his fear of hostile military activity.  In view of the foregoing, the Board finds that the appellant's contentions regarding the Veteran's exposure to body fluids while having received transfusions and/or from having donated blood while serving in unsanitary combat conditions and from having been exposed to wounded soldiers are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).

In support of her claim, the appellant submitted a March 2013 report, prepared by R. S., M. D.  Dr. R. S. opined that he had reviewed the Veteran's records and that it was his opinion that his liver cancer could have resulted from the multiple blood transfusions that he received in Vietnam.  The Board finds Dr. R. S.'s opinion inadequate in evaluating the appellant's claim for service connection for the cause of the Veteran's death for several reasons.  First, Dr. R. S.'s opinion is of minimal probative value in evaluating the claim because it is speculative and, at best, equivocal.  There is a long line of cases where the United States Court of Appeals for Veterans Claims has rejected medical opinions as being too speculative.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (held that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship; Morris v. West, 13 Vet. App. 94, 97 (1999) (held that a diagnosis stating that the veteran appellant was "possibly" suffering from schizophrenia was also deemed to be too speculative).  Second, Dr. R. S.'s opinion is inadequate for rating purposes because it was unaccompanied by any rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Thus, for these reasons, the Board finds Dr. R. S.'s March 2013 to be of minimal probative value in evaluating the appellant's claim for service connection for the cause of the Veteran's death. 

VA has not obtained a medical opinion in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) (West 2014) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion. VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2) (West 2014).

In view of the appellant's contention that the Veteran's hepatitis C had its onset during military service as a result of having received multiple blood transfusions and from having donated blood, as well as having been exposed to other soldiers' wounds in unsanitary combat conditions in Vietnam, the Veteran's confirmed RVN service and Dr. R. S.'s favorable, albeit speculative opinion, the Board finds that a medical opinion is necessary to determine whether it is at least as likely as not that the Veteran's hepatitis C, a significant condition that contributed to his demise, was a result of the above in-service events. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Refer the Veteran's electronic record and a complete copy of this remand to a VA oncologist to determine whether there is any relationship between the Veteran's fatal liver cancer and hepatitis C and his period of active military service. The reviewer should answer the following questions:
 
Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's liver cancer and/or hepatitis C had its/their onset in service or is/are etiologically related thereto, to specially include the Veteran having been exposed to other soldiers' contaminated body fluids during blood transfusions and/or from donating blood while serving in unsanitary combat conditions  and exposure to herbicides (e.g., Agent Orange) in the RVN.  
 
The examiner is hereby notified that the Veteran's exposure to other soldiers' body fluids during combat and exposure to Agent Orange in the RVN are hereby presumed. 
   
If any of the above-cited disabilities is found to be related to service, is it at least as likely as not (i.e., at least a 50 percent probability) that it contributed materially and significantly to the Veteran's death, that either it combined to cause death; or aided or lent assistance to the production of death? 
   
Consideration must be given to the certificate of death; the VA terminal medical records contained in the Veteran's Virtual VA electronic claims file and the March 2013 report, prepared by R. S., M. D., which is favorable to the appellant's claim. 
 
If any of the requested opinions cannot be made without resort to mere speculation, the reviewer should so state, and provide a clear explanation (rationale) as to why this is so.
 
2.  Thereafter, the issue of entitlement to service connection for cause of the Veteran's death  should be readjudicated.  If the benefit sought on appeal is not granted, she and her attorney should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


